Citation Nr: 1816666	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C. § 1702.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected prostate cancer.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected prostate cancer.

4.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected prostate cancer.

5.  Entitlement to service connection for insomnia, to include as secondary to service-connected prostate cancer.

6.  Entitlement to service connection for right foot neuropathy, to include as secondary to service-connected prostate cancer.

7.  Entitlement to service connection for left foot neuropathy, to include as secondary to service-connected prostate cancer.

8.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected prostate cancer.

9.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected prostate cancer.

10.  Entitlement to service connection for a right arm disability, to include as secondary to service-connected prostate cancer.

11.  Entitlement to service connection for a left arm disability, to include as secondary to service-connected prostate cancer.

12.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected prostate cancer.

13.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected prostate cancer.

14.  Entitlement to service connection for bladder cancer, to include as secondary to service-connected prostate cancer.

15.  Entitlement to service connection for a disability manifested by weight gain, to include as secondary to service-connected prostate cancer.

16.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to service-connected prostate cancer.

17.  Entitlement to service connection for headaches, to include as secondary to service-connected prostate cancer.

18.  Entitlement to an initial compensable disability rating for bilateral pes planus.


19.  Entitlement to an initial compensable disability rating for peripheral vestibular disease.

20.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).

21.  Entitlement to an initial compensable disability rating for testicular atrophy.

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

23.  The propriety of a reduction of the disability rating for service-connected prostate cancer from 100 percent disabling to 40 percent, effective April 1, 2018.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1967 to January 1970 with service in the Republic of Vietnam from April 1968 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, and March 2014 and January 2015 rating decisions of the VA RO in Winston-Salem, North Carolina.  The case is currently under the jurisdiction of the Winston-Salem RO.

The Veteran requested a hearing before the Board on his March 2014 and January 2016 VA Form 9s.  However, in a subsequent communication received in July 2017, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

In February 2018, the Veteran submitted a notice of disagreement (NOD) with the January 2018 rating decision that reduced his evaluation for prostate cancer from 100 percent to 40 percent effective April 1, 2018.  Despite this NOD, no statement of the case (SOC) has been issued for this issue, nor is there any other evidence of appeal action being taken on this issue.  As such, it must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for a lumbar spine disability and cystitis, both as secondary to service-connected prostate cancer, have been raised by the record in a February 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of service connection for bladder cancer, weight gain, fatigue, and headaches, increased ratings for peripheral vestibular disorder, ED, and testicular atrophy, TDIU, and the reduction of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A psychosis or mental illness did not develop during or within two years of separation from active duty service.

2.  The Veteran's right hip tendinopathy is likely the result of his service-connected prostate cancer.

3.  The Veteran's left hip tendinopathy is likely the result of his service-connected prostate cancer.

4.  The Veteran's osteoporosis is likely the result of his service-connected prostate cancer.

5.  The Veteran's insomnia is likely the result of his service-connected prostate cancer.

6.  The Veteran's right foot neuropathy is likely the result of his service-connected prostate cancer.

7.  The Veteran's left foot neuropathy is likely the result of his service-connected prostate cancer.

8.  The evidence does not demonstrate that the Veteran has or had a chronic right knee disability at any time during the appeal period.

9.  The evidence does not demonstrate that the Veteran has or had a chronic left knee disability at any time during the appeal period.

10.  The evidence does not demonstrate that the Veteran has or had a chronic right arm disability at any time during the appeal period.

11.  The evidence does not demonstrate that the Veteran has or had a chronic left arm disability at any time during the appeal period.

12.  The evidence does not demonstrate that the Veteran has or had a chronic right leg disability at any time during the appeal period.

13.  The evidence does not demonstrate that the Veteran has or had a chronic left leg disability at any time during the appeal period.

14.  For the entire period on appeal, the Veteran's service-connected bilateral pes planus has been manifested by no more than mild symptoms without weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, or pain on manipulation or use of the feet.


CONCLUSIONS OF LAW

1.  Service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. §§ 1702, 5107 (2012); 38 C.F.R. §§ 3.103, 3.384 (2017).

2.  The criteria for service connection are met for right hip tendinopathy.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection are met for left hip tendinopathy.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection are met for osteoporosis.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for service connection are met for insomnia.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria for service connection are met for right foot neuropathy.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  The criteria for service connection are met for left foot neuropathy.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

8.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

9.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

10.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

11.  The criteria for service connection for a left arm disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

12.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

13.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

14.  The criteria for an initial compensable disability rating for bilateral pes planus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the bilateral hip, osteoporosis, insomnia, and bilateral foot claims, these claims are granted herein and any error as to the duties to notify and assist is moot.

With regard to the remaining claims decided herein, the Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent an adequate notice letter with regard to the service connection and increased rating claims to the Veteran in July 2011 and August 2014.  The Board notes that this letter did not specifically address the provisions of 38 U.S.C. § 1702.  However, the Veteran was provided with these provisions in a December 2015 SOC.  Further, there is no indication in his correspondence that he has ever even sought entitlement to VA treatment for psychosis or mental illness under 38 U.S.C. § 1702.  As such, the Board finds he is not prejudiced by this lack of earlier notice and remand for additional notice and readjudication would not serve the Veteran.

All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records that may be relevant to these claims.  

The Veteran was not afforded a VA examination to address his bilateral knee, arm, or leg claims.  However, there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability, nor does the Veteran claim such.  Rather, he has only claimed weakness and pain in his bilateral knees, arms, and legs.  He has not indicated that his complaints can be attributed to any underlying pathology or diagnosed disability.  VA examinations are not required for these claims.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

The Veteran was last examined for his pes planus in October 2014 and has not provided any medical or lay evidence suggesting a worsening of this disability since that time.  A new VA examination is not necessary for the pes planus claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II. Merits of the Claims

A. 38 U.S.C. § 1702

The provisions of 38 U.S.C. § 1702 allow for service connection solely for eligibility for medical treatment for mental illness under certain conditions.  Under these provisions, any veteran the Vietnam era who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before May 8, 1977 shall be deemed to have incurred such disability in the active military, naval, or air service. 

For purposes of 38 U.S.C. § 1702, the term psychosis is defined as including brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2017).  The regulations do not define mental illness for the purposes of 38 U.S.C. § 1702.

The Veteran's service treatment records are negative for any mental health complaints or treatment, including on his November 1969 separation report of medical history and examination report.  The post-service evidence of record shows no evidence of mental health treatment or diagnosis at any time, nor has the Veteran claimed any such diagnosis.  Rather, the AOJs adjudicated this claim in response to the Veteran's claim for service connection for insomnia.  This claim is granted below, and there is no indication that his sleep complaints are related to a mental illness or began until he began prostate cancer treatment in 2011.  The evidence does not show (or suggest) that the Veteran had a psychosis or mental illness in service or within two years of his service discharge. 

As a psychosis or mental illness was not shown in service or within the two-year period after the Veteran's discharge from active duty service, the claim for treatment under 38 U.S.C. § 1702 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.


Bilateral Hips, Osteoporosis, Insomnia, and Bilateral Feet

With regard to present disabilities, a January 2012 private MRI found that the Veteran had tendinopathy of the proximal adductors of the bilateral hips and hamstrings and a February 2013 private bone density scan found that the Veteran had osteoporosis.  An October 2016 private treatment record noted that he had also been diagnosed with osteoporosis and insomnia.  Finally, an October 2014 VA examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities, based on his bilateral foot complaints.  Although the examiner did not specify the feet, it can be presumed from the complaints upon which the diagnosis is based.  The first elements of Shedden/Caluza and Wallin are met for each of these claims.

With regard to an in-service event, the Veteran's service treatment records do not reflect any complaints relating to the hips, osteoporosis, insomnia, or neuropathy of the feet.  However, he has not claimed service connection on a direct basis.  Rather, he argues that these disabilities are secondary to his service-connected prostate cancer and resulting treatment.  As the Board is granting these claims on the basis of secondary service connection, the lack of in-service event(s) is irrelevant.  The second element of Wallin is also met for these claims.

The remaining question is whether there is a medical nexus between the Veteran's service-connected prostate cancer and his bilateral hip disabilities, osteoporosis, insomnia, and/or neuropathy of the bilateral feet.  

With regard to the bilateral hips, the January 2012 private MRI report indicates that the bilateral hip tendinopathy may be due to post-treatment changes following the Veteran's prostate cancer treatment.  This is supported by the Veteran's report to VA and his treating healthcare providers that his bilateral hip symptoms began following his treatment with Lupron for prostate cancer.  Although the MRI report does not provide a rationale or firm opinion on the etiology of the Veteran's bilateral hip tendinopathy, it is also not contradicted by any evidence of record.  In light of the positive opinion and supporting history, as well as the lack of negative evidence, the Board finds that the January 2012 private MRI report is sufficient to provide a medical nexus for bilateral hip tendinopathy.

With regard to osteoporosis, a September 2013 VA examiner indicated that the Veteran's osteoporosis was associated with his Lupron therapy for prostate cancer.  This is consistent with an October 2016 private treatment record noting his diagnosis of drug-induced osteoporosis, the list of possible side effects of Lupron and article addressing the correlation between osteoporosis and Lupron therapy provided by the Veteran, and the February 2018 private physician letter indicating that the Veteran experienced bone thinning and osteoporosis as a side effect of his testosterone reduction from Lupron.  Moreover, emails between the Veteran and his private oncologist indicate that the reason for ordering a bone density test was concerns about osteoporosis due to Lupron.  In light of these records and the lack of negative evidence, the Board finds the medical evidence is sufficient to find a nexus between the Veteran's prostate cancer and his osteoporosis.

With regard to insomnia, the October 2016 private treatment record diagnosing the Veteran with insomnia indicated that it was due to a medical condition.  Although the causal medical condition is not specifically listed, the Board assumes that the record is referring to the Veteran's prostate cancer and that is the subject of the treatment record.  Although this treatment record does not provide a rationale, it is not contradicted by any of the remaining evidence.  The Board finds it is sufficient to provide a medical nexus between the Veteran's prostate cancer and his insomnia.

With regard to neuropathy of the bilateral feet, the October 2014 VA examiner concluded that the Veteran's peripheral neuropathy was drug-related and likely due to his prostate cancer treatment.  This is consistent with his report of neurological symptoms of the bilateral feet beginning with his Lupron therapy and supported by a study submitted by the Veteran that discussed a possible correlation between Lupron and peripheral neuropathy.  Despite the lack of a rationale, the Board finds these consistent pieces of medical evidence support a finding of a medical nexus between the Veteran's prostate cancer treatment and his neuropathy of the bilateral feet.

The Board noted that September 2013 and December 2014 VA opinions provided negative nexus opinions for the Veteran's peripheral neuropathy of the bilateral feet, indicating that peripheral neuropathy was not a usual side effect of Lupron.  However, the examiners failed to address the finding that pain, burning, and tingling in the feet was a listed side effect of Lupron, as well as the study regarding a correlation between peripheral neuropathy and Lupron.  In light of these deficiencies, the Board finds the negative VA opinions lack probative value and are not adequate to overcome the positive VA opinion.

For all of the foregoing reasons, the Board finds that the evidence is, at a minimum, in equipoise regarding the questions of whether the Veteran's current bilateral hip disabilities, osteoporosis, insomnia, and neuropathy of the bilateral feet are related to his service-connected prostate cancer and treatment.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claims for right hip tendinopathy, left hip tendinopathy, osteoporosis, insomnia, neuropathy of the right foot, and neuropathy of the left foot are granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Knees, Arms, and Legs

A review of the medical evidence of record fails to establish a diagnosed disability manifested by right or left knee pain, right or left arm weakness or pain, or right or left leg weakness at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not identified any such disabilities either.  Rather, he only listed general side effects that he experienced from his prostate cancer treatment, including pain, on his initial claim.  He has not asserted that he has been diagnosed with a specific disability or underlying pathology and did not bring up these symptoms at his multiple VA examinations.  To the extent that he claimed of pain with his private physicians, none of these physicians have provided an underlying diagnosis for either knee, arm, or leg.  

Consideration has been given to the Veteran's general contentions that he has current bilateral knee, arm, and leg disorders, manifested by pain.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his bilateral knee and arm pain.  Further, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of pain and weakness in the context of a lack of physical findings.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report his symptoms, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a disability manifested by bilateral knee pain, bilateral arm weakness and pain, or bilateral leg weakness.  The Veteran's opinion would also be significantly outweighed by the lack of diagnoses from VA and private physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

Accordingly, the first element of Shedden/Caluza is not met for the bilateral knee, arm, or leg claims.  Service connection cannot be granted for a right knee disability, a left knee disability, a right arm disability, a left arm disability, a right leg disability, or a left leg disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz, supra.

C. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected bilateral pes planus has been initially evaluated as 0 percent disabling under Diagnostic Code 5276.  He seeks a compensable initial rating.

Under Diagnostic Code 5276, a noncompensable evaluation is assigned for mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfeet with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

The Veteran was examined in conjunction with his pes planus claim in October 2014.  At that time, he had no complaints.  Specifically, he denied pain, flare ups, functional loss or impairment, pain on use or manipulation, and swelling on use.  The examiner observed bilateral decreased longitudinal arch height on weight bearing, but no characteristic callosities, marked deformity, marked pronation, inward bowing of the Achilles tendon, or marked inward displacement of the Achilles tendon.  The Veteran reported that he had not had surgery for his flat feet, required no assistive devices, and experienced no functional loss or pain with repetitive use.  

The October 2014 VA examination report constitutes the entirety of the medical evidence regarding pes planus.  Despite the presence of several private treatment records in the claims file, none of these records address the Veteran's pes planus.  Further, he has not provided lay evidence of symptoms of pes planus that are more than mild. 

The evidence of record does not reflect symptoms that would meet the criteria for a compensable evaluation for bilateral pes planus at any time during the appeals period.  There is simply no evidence of any symptoms that are more than mild, as is required for a compensable evaluation.  Notably, the Veteran himself has not reported more than mild symptoms, such as pain on use or manipulation.  Without such evidence of more than mild symptoms, an initial compensable disability rating cannot be granted.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 0 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the Veteran's claim of entitlement to an initial compensable disability rating for bilateral pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz, supra.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C. § 1702 is denied.

Entitlement to service connection for right hip tendinopathy is granted.

Entitlement to service connection for left hip tendinopathy is granted.

Entitlement to service connection for osteoporosis is granted.

Entitlement to service connection for right foot neuropathy is granted.

Entitlement to service connection for left foot neuropathy is granted.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a left arm disability is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to an initial compensable disability rating for bilateral pes planus is denied.





REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

With regard to the appeal of the reduction of prostate cancer, there is no evidence in the claims file to indicate that the AOJ issued an SOC or took any action in response to the Veteran's February 2018 NOD with the January 2018 rating decision.  Therefore, the issue of the propriety of the reduction of the rating for prostate cancer from 100 percent to 40 percent, effective April 1, 2018, must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the bladder cancer, weight gain, and fatigue claims, the Veteran has not been afforded a VA examination and opinion to address these claims, despite evidence of current diagnoses or symptoms, service-connected prostate cancer and herbicide exposure, and his contentions that these disabilities are related to his service-connected prostate cancer (bladder cancer, weight gain, and fatigue) and/or his presumed in-service herbicide exposure (bladder cancer).  These claims must be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the headaches claim, the Veteran was afforded a VA examination and opinion in October 2014.  The examiner noted the Veteran's belief that his current tension headaches may be related to stress from his prostate cancer or Lupron therapy and his history of childhood headaches.  The examiner provided a negative nexus opinion based on the similarity between the Veteran's current headaches and his reported childhood headaches.  However, the examiner did not address whether the Veteran's headaches worsened or increased with his diagnosis of prostate cancer or treatment with Lupron.  Further, he used the wrong legal standard to determine whether the Veteran had a pre-existing headache disability upon entrance to active duty.  In light of these deficiencies, this claim must also be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the peripheral vestibular disorder claim, the Veteran was examined in October 2014.  Despite the rating criteria requiring objective findings supporting a diagnosis of vestibular disequilibrium, the examiner failed to address whether any such findings existed.  Further, the examiner noted that the Veteran had mild hearing loss, but failed to obtain an audiogram or provide an opinion on whether the hearing loss was a symptom of or related to the Veteran's peripheral vestibular disorder.  The October 2014 examination is not adequate to decide the claim and it must be remanded for a new VA examination.  See Barr, supra.

With regard to the ED, testicular atrophy, and TDIU claims, the Board finds that they cannot be adjudicated at this time.  Specifically, the ED and testicular atrophy claims cannot be adjudicated until the AOJ completes its adjudication of the prostate cancer claim, as any examination or development on that claim may provide additional evidence on the nature and severity of the Veteran's ED and testicular atrophy.  Additionally, the TDIU claim cannot be readjudicated until all increased rating claims have been finally adjudicated.  These issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case regarding his appeal of reduction of the rating for prostate cancer from 100 percent to 40 percent effective April 1, 2018.  He should be advised of the time period in which to perfect an appeal.  If he perfects an appeal, this claim should be returned to the Board for further appellate consideration.

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding private treatment records relating to his remanded claims.  He should also be asked to identify any VA treatment records.  If the Veteran returns a completed release of information or identifies any VA treatment records, the AOJ should obtain these records and associate them with the claims file.  The Veteran should also be invited to submit copies of any relevant treatment records in his possession.

3.  Schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of his bladder cancer, weight gain, fatigue, and headaches and the current nature and severity of his peripheral vestibular disorder.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the bladder cancer claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bladder cancer had its onset in service or was otherwise etiologically related to active service, including his presumed exposure to herbicides, or was caused or aggravated by service-connected prostate cancer.  In providing this opinion, the examiner must specifically address the case report regarding bladder cancer after radiation treatment for prostate cancer and the information provided by the Veteran regarding a possible relationship between herbicide exposure and bladder cancer.  

With regard to the weight gain and fatigue claims, the examiner should identify all diagnosed disorders that the Veteran has that are manifested by weight gain or fatigue.  For each such diagnosis, the examiner must then state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder had its onset in service or was otherwise etiologically related to active service or was caused or aggravated by a service-connected disability.  In providing this opinion, the examiner must specifically address the information provided by the Veteran indicating that weight gain and fatigue are possible side effects of Lupron therapy, which he received for his service-connected prostate cancer.  

With regard to the headache claim, the examiner must obtain a thorough history of the onset of the Veteran's headaches symptoms.  He or she should then answer the following questions:

a. Is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a headache disorder that pre-existed his active duty service?  The examiner must specifically discuss the Veteran's normal enlistment examination report, his denial of current residuals of his childhood head injury on his enlistment report of medical history, and the history of symptoms that he provides.

b. If it is determined that the Veteran's headaches clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting headache disorder was not aggravated beyond the natural progression of the condition?  

c. If there is insufficient evidence showing that headaches preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed headaches were caused or aggravated by his active service or a service-connected disability, including prostate cancer and its treatment?

With regard to peripheral vestibular disorder claim, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected peripheral vestibular disorder.  The examiner should specifically identify any objective findings supporting the diagnosis of peripheral vestibular disorder.  All appropriate testing, including audiometric and relevant neurological testing, should be performed.  The examiner should also indicate whether the Veteran's reported mild hearing loss is related to his peripheral vestibular disorder.

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


